03/13/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 18-0432



                                  No. DA 18-0432

STATE OF MONTANA,

             Plaintiff and Appellee,
v.

WILLIAM DARRELL MILLER,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including April 21, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                              March 13 2020